        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


RAYMOND R. MASON, SR.,           )
                                 )
           PLAINTIFF,            )
                                 )
      v.                         )
                                                    CIVIL ACTION NO. 18-cv-40202-TSH
                                 )
CENTRAL MASS TRANSIT             )
MANAGEMENT/WORCESTER             )
REGIONAL TRANSIT AUTHORITY;      )
DAVID TRABUCCO, IN THEIR         )
INDIVIDUAL AND OFFICIAL          )
CAPACITY; JAMES PARKER, IN THEIR )
INDIVIDUAL AND OFFICIAL          )
CAPACITY; JONATHAN CHURCH, IN    )
THEIR INDIVIDUAL AND OFFICIAL    )
CAPACITY; AMALGAMATED            )
TRANSIT UNION LOCAL 22; KENNETH )
KEPHART IN THEIR INDIVIDUAL AND )
OFFICIAL CAPACITY,               )
                                 )
           DEFENDANTS.
                                 )

    DEFENDANT JAMES PARKER’S MEMORANDUM OF LAW IN SUPPORT OF
              MOTION TO DISMISS AMENDED COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant James Parker ( “Defendant Parker”)

respectfully submits this Memorandum of Law in support of his Motion to Dismiss Amended

Complaint (“Complaint” or “Compl.”). In the Complaint, Plaintiff, a union employee, admits he

engaged in conduct in violation of a strict work rule – he used his cellphone while driving a

public transportation van – and despite his agreement to resign his employment on April 5, 2017,

now contends that his termination was unlawful and in violation of the collective bargaining

agreement (“CBA”). Plaintiff brings a potpourri of claims, all (excepting a Title VII claim)

grounded in the terms of the CBA and a Supplemental Agreement between the union and the

employer. As to Defendant Parker specifically, Plaintiff alleges only the conclusion that he,
          Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 2 of 19



along with other defendants, “intentionally interfered with Plaintiff’s employment relationship.”

Compl. ¶ 11. Defendant Parker seeks dismissal of all claims against him in their entirety. 1

                                    PRELMINARY STATEMENT

        Despite the verbosity of his amended pleading, Plaintiff has failed to state a claim as to

Defendant Parker upon which relief may be granted. Throughout the twenty-page Complaint,

Plaintiff attempts to assert claims under federal, state, and common law by way of mere mention

of such claims, 2 but he utterly fails to allege facts to support them, particularly as to Defendant

Parker. Despite ample opportunity to correct the deficiencies of his pleading, Plaintiff has failed,

and each of the counts and claims in his Complaint should be dismissed with prejudice.

        Plaintiff’s hybrid claim under Section 301 of the Labor Management Relations Act

(“LMRA”), which alleges breach of duty of fair representation by the union and breach of the

CBA by the employer, is barred by his failure to timely file within the six-month statute of

limitations. In addition, to the extent Plaintiff attempts to assert state statutory and common law

claims against Defendant Parker, such counts rest on mere legal conclusions and speculation and

are devoid of factual support sufficient to state a plausible claim. In addition, the LMRA

preempts Plaintiff’s state law claims and likewise renders such theories untimely under the same

six-month statute of limitations.




1
   The Complaint is unclear as to which of the six counts Plaintiff asserts against Defendant Parker.
Defendant Parker is referred to only as to Plaintiff’s claims of intentional interference and fraud and his
argument as breach of contract. Compl. ¶¶ 11, 28, and Argument Section ¶ 5 at p. 18.
2
  In Paragraph 1 on the first page of the Complaint, Plaintiff lists the following “questions of federal law”:
“Section 301 of the Labor Management Relations Act,” the “Massachusetts Civil Rights Act,” “Tortious
Interference with employment Relationship,” “Conspiracy against rights Title 18, U.S.C. §241,” and “The
5th, 6th and 14th Amendment to the U.S. Constitution.” Compl. p. 1. These mere mentions of federal or
state law do not advance factual support for, nor are they connected to, any particular count of the
Complaint. In the body of the Complaint, Plaintiff lists Counts One through Six, as follows: “Fraud,”
“Tortious Interference with Employment Relationship,” “Entrapment, Enticement by Defendants,” “Sixth
Amendment,” “Retaliation,” “Discrimination.” Compl. at pp. 3, 5, 6, 10, 11, and 14.



                                                      2
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 3 of 19



        As to Plaintiff’s assertions of claims under the United States Constitution, Plaintiff fails

to allege any government action, a necessary element to support any claim for violation of rights

guaranteed by the United States Constitution, whether under the Fifth, Sixth or Fourteenth

Amendments. Thus, his Constitutional claims fail as a matter of law.

        Plaintiff’s claim, if any, against Defendant Parker under Title VII of the Civil Rights Act

of 1964 (“Title VII”) fails, first, because there is no individual liability under Title VII, second,

because Plaintiff has not exhausted his administrative remedies and, third, because Plaintiff fails

to allege facts with sufficient particularity to state a claim under Title VII.

        Finally, to the extent that Plaintiff can be construed to have raised an LMRA or breach of

contract claim against Defendant Parker, these, too, fail as a matter of law. Defendant Parker,

acting as an agent of his employer, is not a party to the CBA between Plaintiff’s former union

and his former employer and no individual liability exists under the LMRA or for breach of the

CBA. For all of these reasons, the Complaint should be dismissed with prejudice.

I.      STATEMENT OF FACTS 3

        Plaintiff was employed by Central Mass Transit Management (“CMTM”) as a van driver

from May 5, 2003 until his termination on April 5, 2017. Compl. ¶ 10. Defendant Parker is the

general manager of CMTM, which contracts to operate the Worcester Regional Transit Authority

(WRTA). Compl. ¶¶ 6, 11. Amalgamated Transit Union Local 22 (the “Union”) is a labor

organization representing the bargaining unit of drivers at CMTM, including Plaintiff until the

time of his termination. Compl. ¶ 7.




3
  The Statement of Facts is derived from the allegations of the Complaint. The court must accept as true
only those well-pleaded facts alleged in the Complaint. To the extent that Plaintiff’s alleged facts are
mere conclusory statements, they should be disregarded. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)
(conclusory allegations are “not entitled to the assumption of truth.”).



                                                   3
          Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 4 of 19



         In December 2015, CMTM entered into a Supplemental Agreement with the Union

whereby any bargaining unit member found to use their personal cell phone while on duty in the

employer’s bus or van could not challenge the resulting discipline through the grievance process.

Compl. ¶ 13, Ex. C. The Supplemental Agreement “provides that if it is determined and verified

that a driver used a personal device while in front of the yellow line on a fixed bus route, the

consequence will be immediate ‘termination’ of employment by the Company.” Compl. ¶ 14.

         On April 3, 2017, Plaintiff was captured on video using his cell phone while driving.

Compl. ¶¶ 19, 21, 23 and Docket 8-1, Exhibit C (referenced in ¶ 21). The Union informed

Plaintiff that, pursuant to the Supplemental Agreement, he could not challenge any discipline

imposed for this offense. Compl. ¶¶ 14-15. Plaintiff signed a Notice of Termination on April 5,

2017, to which he alleges the word “resignation” was only later added. Compl. ¶¶ 42-43. No

grievance was filed regarding Plaintiff’s termination. Compl. ¶¶ 15-17.

         Plaintiff now brings his Complaint against his former employer and supervisors, as well

as against his former Union and the Union’s business agent. Compl. ¶¶ 2-8. He previously filed

a charge of discrimination at the Massachusetts Commission Against Discrimination

(“Commission”), naming only CMTM and WRTA as respondents. 4                       That charge remains

pending before the Commission. Compl. ¶ 48. Plaintiff does not allege in his Complaint that the

EEOC has issued a notice of right to sue or otherwise relinquished jurisdiction of the Title VII

claim.




4
  The Charge, which Plaintiff filed concurrently with the Equal Employment Opportunity Commission
(“EEOC”), is attached as Exhibit A. It is “well within [the Court’s] discretion” to examine “records that
were expressly referred to in the complaint. See Lister v. Bank of Am., N.A., 790 F.3d 20, 22 n.2 (1st Cir.
2015) (citing Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 17 (1st Cir. 1998)); see also Compl.
¶ 48.



                                                    4
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 5 of 19



        Plaintiff has also filed a charge of unfair labor practice with the National Labor Relations

Board (the “Board”). Compl. ¶ 27. Plaintiff asserts that, in a July 26, 2018 letter 5 from the

Board, “it was then discovered that the ‘Employer breached a contract and as such the Charging

Party’s, (Plaintiff), termination was without cause.’” Compl. ¶ 27.

        Plaintiff’s claims include fraud (Count One), tortious interference with the employment

relationship (Count Two), entrapment and enticement (Count Three), violation of his rights

under the Sixth Amendment to the United States Constitution (Count Four), retaliation (Count

Five), and discrimination (Count Six). In addition, Plaintiff’s Complaint mentions as a basis for

federal jurisdiction, claims under Section 301 of the LMRA, the Massachusetts Civil Rights Act,

Title VII, conspiracy against rights, and due process claims under the Fifth and Fourteenth

Amendments to the United States Constitution. Compl. ¶ 1(a) – (f) at p. 1. Separate Counts for

these mentioned bases for federal jurisdiction are not stated in the Complaint, nor does Plaintiff

identify facts to support such bases for federal jurisdiction.

II.     LEGAL ARGUMENT

        The Amended Complaint does not state clearly which claims Plaintiff brings as to which

Defendants. The six counts each reference a litany of other claims and statutory citations, many

overlapping. While the facts are not pleaded with sufficient particularity to survive a motion to

dismiss, to the extent that each Count could be construed as to Defendant Parker, the claims are

addressed below and fail as a matter of law.



5
  The July 26, 2018 letter shows no such finding. To the contrary, Plaintiff, in his Complaint, has quoted
the Board’s summary of Plaintiff’s own argument, and the actual purpose of the letter upon a fair and
reasonable reading was to deny Plaintiff’s second request for reconsideration of the Board’s denial of his
appeal. See Denial Letter (NLRB Office of the General Counsel, July 26, 2018), attached as Exhibit B.
The Court’s consideration of this document in relation to Defendant Parker’s motion is
appropriate because the Complaint not only cites it explicitly, but does so inaccurately. See
Beddall, 137 F.3d at 17; see also Compl. ¶ 27.



                                                    5
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 6 of 19



       A.      Standard of Review

       An initial pleading must contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). When a defendant tests the sufficiency

of a complaint through a motion under Rule 12(b)(6), in order to survive dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 790

F.3d 20, 22 n.2 (1st Cir. 2015) (citing Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 570 (2007).

“Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops

short of the line between possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 557).          As the Supreme Court explained, “a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       The Court must liberally construe Plaintiff’s pro se Complaint, granting the motion to

dismiss “only if [Plaintiff] cannot prove any set of facts entitling [him] to relief.” Rockwell v.

Cape Cod Hosp., 26 F.3d 254, 255 (1st Cir. 1994) (citing Conley v. Gibson, 355 U.S. 41, 45-46

(1957)); see Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (holding factual allegations

in complaint must “‘possess enough heft’ to set forth ‘a plausible entitlement to relief’”) (citation

omitted). While the factual allegations in Plaintiff’s Complaint are treated as true for purposes of

reviewing a Motion to Dismiss, the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Iqbal, 556 U.S. at 678 (quotation omitted). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting

Twombly, 550 U.S. at 557). Rather, “[f]actual allegations must be enough to raise a right to

relief above the speculative level . . . on the assumption that all the allegations in the complaint



                                                  6
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 7 of 19



are true (even if doubtful in fact).” Twombly, 550 U.S. at 555. Indeed, this “plausibility

standard” requires “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678.       Therefore, the complaint must contain “‘more than an unadorned, the

defendant-unlawfully-harmed-me accusation.’” Iqbal, 556 U.S. at 678.

        B.      Plaintiff’s Hybrid Claim Under Section 301 of the LMRA Is Untimely.

        Section 301 of the Labor Management Relations Act confers federal jurisdiction over

“suits for violation of contracts between an employer and a labor organization representing

employees in an industry affecting commerce.” 29 U.S.C. § 185(a); see BIW Deceived v. Local

S6, Indus. Union of Marine & Shipbuilding Workers, 132 F.3d 824, 829 (1st Cir. 1997). Plaintiff

brings a claim under Section 301, alleging a breach of the duty of fair representation by the

Union as well as a breach of the collective bargaining agreement by the employer. Compl.

¶¶ 1(a), 16, 17, 24. This constitutes a “hybrid” claim under Section 301, as it “‘formally

comprise[s] two causes of action,’ one against the employer, the other against the union.”

Rosario v. Paul Revere Transp., LLC, No. 13-12633-RGS, 2014 U.S. Dist. LEXIS 18325, at *6

(D. Mass. Feb. 13, 2104) (quoting Reed v. United Transp. Union, 488 U.S. 319, 328 (1989)).

        The Supreme Court has applied a six-month statute of limitations for hybrid claims under

Section 301, adopted from the statute of limitations for Section 10(b) claims under the National

Labor Relations Act. See 29 U.S.C. § 160(b); DelCostello v. Int’l Bhd. of Teamsters, 462 U.S.

151, 169-72 (1983) (reversing lower court’s application of three-year statute of limitations for

breach of contract under state law, where plaintiff brought claim against both employer and

union). 6 Applying this statute of limitations to the facts of this case, Plaintiff’s claims are

untimely and must be dismissed.


6
  Plaintiff misreads DelCostello, citing the dissents by Justices Stevens and O’Connor in arguing for the
longer statute of limitations under state law as applied to ordinary breach of contract cases. DelCostello,



                                                    7
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 8 of 19



        Plaintiff was terminated on April 5, 2017, affixing his signature to a “Notice of

Termination” on that date. Compl. ¶ 43. Whether or not Plaintiff’s separation of employment

was properly termed a resignation—Plaintiff states that he did not resign—there is no question

that Plaintiff was aware of his termination as of April 5, 2017. Therefore, the six-month statute

of limitations began to run on that date, as the “clock started ticking” when the plaintiff “knew,

or reasonably should have known, of the allegedly wrongful acts.” See Adorno v. Crowley

Towing and Transp. Co., 443 F.3d 122, 126 (1st Cir. 2006) (quoting Arriaga-Zayas v. Int’l

Ladies Garment Workers’ Union—P.R. Council, 835 F.2d 11, 13 (1st Cir. 1987) (applying six-

month statute to hybrid claim under LMRA)). Although Plaintiff filed an unfair labor practice

charge with the National Labor Relations Board, that action “does not toll the statute of

limitations on a hybrid § 301/fair representation action arising out of the same nucleus of

operative fact.”     Arriaga-Zayas, 835 F.2d at 14.        Plaintiff filed his original complaint on

November 30, 2018, more than nineteen months after he learned of his termination, and well

beyond the six-month statute of limitations for his Section 301 claim. Therefore, Plaintiff’s

claims under Section 301 of the LMRA must be dismissed as untimely.

        C.      Counts One through Six Must Be Dismissed as to Defendant Parker for
                Failure to State a Claim.

                1.      Plaintiff Has Not Given Defendant Parker Fair Notice of Claims Nor
                        Supported Such Claims With Facts.

        Plaintiff rests his claims in Counts One through Six on conclusory allegations of

violations without sufficient factual support to make out his claims. A complaint must contain

“sufficient detail … to give the defendant fair notice of the claim and the grounds upon which it

462 U.S. at 173-75; see Compl. ¶ 55. The Court, in fact, rejected that very argument, instead applying the
six-month statute of limitations under Section 10(b). Id. at 172. The state statute of limitations is
appropriate for “purely a breach of contract action,” not a claim in which the plaintiff has a cause of
action against both employer and union. See Cabarga Cruz v. Fundacion Educativa Ana G. Mendez, Inc.,
822 F.2d 188, 191 (1st Cir. 1987).



                                                    8
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 9 of 19



rests.” Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 8 (1st Cir. 2011) (citing Twombly, 550

U.S. at 555 (additional citations omitted)). Plaintiff’s Complaint rests on mere mention of the

label for claims or legal theories without factual heft, let alone heft sufficient to raise a plausible

claim against Defendant Parker. As such the Complaint is insufficient under even the liberal

pleading standard and deprives Defendant Parker of fair notice of the claims against him.

        Here, no specific action by Defendant Parker is alleged. Plaintiff vaguely claims in

conclusory fashion that individual Defendants Parker and Trabucco have “intentionally

interfered with Plaintiff’s employment relationship and thereby caused the Plaintiff to lose his

job….” Compl. ¶11. Collectively, Defendants CMTM, WRTA, Trabucco, and Parker are

alleged to have “breached the contract by his employer calling and provoking Plaintiff into

answering his cell phone.” Complaint at Argument Section ¶ 5 at p. 18. Notably, Plaintiff does

not allege that Defendant Parker is the person who called him or even that Defendant Parker

directed another to make the call to him.

        Counts One through Six each fail to state a claim as to Defendant Parker, denying him

fair notice of the grounds for any such allegation. Count One is a claim for fraud, but in support,

Plaintiff states only the conclusory allegation that Defendant Parker intentionally interfered with

his employment relationship. Compl. ¶11. Such allegations are not sufficient to state a claim for

fraud. 7 Count Two alleges tortious interference with Plaintiff’s employment relationship, but

makes no reference to Defendant Parker. Compl. ¶¶ 18-20. Count Three alleges entrapment and

enticement but states only that Defendant Parker “was to be named the witness” (but in fact was


7
  “[T]he circumstances constituting fraud [must] be stated with particularity,” with notice to each
defendant “of what he is alleged to have done.” Konstantinakos v. Fed. Deposit Ins. Corp., 719 F. Supp.
35, 38 (D. Mass. 1989) (citing Margaret Hall Found. v. Atlantic Fin. Mgmt., Inc., 572 F. Supp. 1475,
1481 (D. Mass. 1983)). If the Complaint fails to state a claim with such specificity as to allow multiple
defendants to know which statements against which they must prepare to defend themselves, the Plaintiff
cannot meet the threshold for particularity required by Fed. R. Civ. P. 9(b). Id.



                                                   9
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 10 of 19



not named the witness) to the misconduct that led to Plaintiff’s termination. Compl. ¶ 28.

Again, in conclusory fashion, Plaintiff alleges that there was an intentional misrepresentation of

facts but does not state which defendant(s) made such misrepresentations and does not state that

Defendant Parker, in fact, did anything. Compl. ¶ 28.

       Count Four alleges violation of Plaintiff’s rights under the Sixth Amendment but fails to

make any allegation of conduct by Defendant Parker. Compl. ¶¶ 33-38. Similarly, Count Five

alleges retaliation for protected activity, but neither states any allegation as to Defendant Parker

nor makes any reference to him.        Compl. ¶¶ 39-46.       Finally, Count Six is a claim for

uncategorized discrimination, which fails to allege any basis for that discrimination or make any

allegations as to Defendant Parker.      Compl. ¶¶ 47-57.       Plaintiff’s conclusory and vague

assertions of legal claims in Counts One through Six fail to offer any facts that could plausibly

support liability as to Defendant Parker. Therefore all claims as to Defendant Parker should be

dismissed

               2.      There Is No Individual Liability Under the Labor Management
                       Relations Act (LMRA).

       As to Plaintiff’s hybrid claim under Section 301 of the LMRA, Defendant Parker cannot

be held personally liable for the alleged breach of the collective bargaining agreement because he

is not a signatory to the CBA. Complaints under Section 301 “are confined to defendants who

are signatories of the collective bargaining agreement under which they are brought.” Rosario,

2014 U.S. Dist. LEXI 18325, at *7-8 (quoting Ramsey v. Signal Delivery Serv., Inc., 631 F.2d

1210, 1212 (5th Cir. 1980)). Section 301 does not sanction actions against individual employees.

See Complete Auto Transit Inc. v. Reis, 451 U.S. 401, 417 (1981); see also Sine v. Local No. 992,

Int’l Bhd. of Teamsters, 730 F.2d 964, 966 (4th Cir. 1984) (holding Section 301 suit may only be




                                                10
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 11 of 19



brought against parties to contract); Loss v. Blankenship, 673 F.2d 942, 946-47 (7th Cir. 1982)

(holding complaint against individual employee not actionable under Section 301).

         Defendant Parker is not a party to the CBA, having signed the Supplemental Agreement

on behalf of his employer in his official capacity as then assistant general manager of CMTM.

As this cannot give rise to individual liability under Section 301, each of Plaintiff’s LMRA

claims—including those preempted by the LMRA—must be dismissed.

               3.      No Privity of Contract Exists Between Plaintiff and Defendant Parker

       Plaintiff’s breach-of-contract claim must be dismissed, because he has failed to allege

privity of contract between himself and Defendant Parker. See Orell v. UMass Mem’l Med. Ctr.,

Inc., 203 F. Supp. 2d 52, 68 (D. Mass. 2002) (affirming dismissal of claim against individual

acting as agent of former employer at time of plaintiff’s discharge). The signatories to the

collective bargaining agreement are the Union and CMTM. 8 See Doc. 9-2, at 5. To succeed on

his breach-of-contract claim, Plaintiff must “either be in privity of contract or establish that he

was an intended third-party beneficiary.” See Paoluccio v. Wells Fargo, N.A., No. 17-11918-

TSH, 2019 U.S. Dist. LEXIS 5243, at *3-4 (D. Mass. Jan. 11, 2019). Plaintiff has presented

facts to support neither argument as to Defendant Parker and himself, therefore his breach of

contract claim as to Defendant Parker must fail.

       D.      The LMRA Preempts State Law Claims (Counts One Through Three, Five
               and Six).

       Section 301 of the LMRA grants federal courts jurisdiction over disputes “for violation of

contracts between an employer and a labor organization….” 29 U.S.C. § 185(a). The Supreme

Court has interpreted this language as authorizing federal courts “to fashion a body of federal

law for the enforcement of … collective bargaining agreements.” Textile Workers Union of Am.

8
 Defendant Parker signed the CBA as the authorized representative of CMTM and not in his individual
capacity.



                                                 11
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 12 of 19



v. Lincoln Mills of Ala., 353 U.S. 448, 451 (1957). It is well settled that this authority forms the

basis for federal preemption of a “state-law claim [that] depends upon the meaning of a

collective-bargaining agreement.” Lingle v. Norge Div. of Magic Chef, 486 U.S. 399, 405-406

(1988); see Flibotte v. Pa. Truck Lines, Inc., 131 F.3d 21, 26 (1st Cir. 1997); Mitchell v. Globe

Newspaper, Inc., 602 F. Supp. 2d 258, 260-61 (D. Mass. 2009).

       The First Circuit has identified two ways in which a state law claim may “depend” on a

collective bargaining agreement, resulting in LMRA preemption. First, a state law claim is

preempted “if it alleges conduct that arguably constitutes the breach of a duty that arises pursuant

to a collective bargaining agreement.” Flibotte, 131 F.3d at 26. Second, preemption applies if a

state law claim requires a court to interpret the collective bargaining agreement. Id. If either

condition is met, the LMRA preempts the state law claim. The preemptive force of Section 301

of the LMRA extends not only to standard breach-of-contract claims but also to other theories of

recovery based on state statutes or common law. See Cavallaro v. UMass Mem’l Healthcare,

Inc., 678 F.3d 1, 7 (1st Cir. 2012) (“we have continued to treat state regulatory claims in the

economic area as preempted where they were intertwined with the CBA and more than mere

consultation of the CBA is required”) (citing Adames v. Exec. Airlines, Inc., 258 F.3d 7, 12-16

(1st Cit. 2001) (further citations omitted)). The Supreme Court has held that “when a state-law

claim is substantially dependent on analysis of a collective-bargaining agreement, a plaintiff may

not evade the pre-emptive force of § 301 of the LMRA by casting the claim as a state law claim.”

Int’l Bhd. of Elec. Workers v. Hechler, 481 U.S. 851, 859 n.3 (1987). “[T]he preemptive force of

§ 301 is so powerful as to displace entirely any state cause of action ‘for violation of contracts

between an employer and a labor organization.’”         Franchise Tax Bd. v. Constr. Laborers

Vacation Trust, 463 U.S. 1, 23 (1983).




                                                12
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 13 of 19



        In the instant case, Plaintiff asserts a host of state law claims based upon rights conferred

by, and which require interpretation of, the CBA that governed his employment. The LMRA

therefore preempts Plaintiff’s state law claims.

               1.      The LMRA Preempts Plaintiff’s Breach of Contract Claims (Counts
                       One through Six).

        In each Count, Plaintiff alleges claims for breach of contract or “breach of policy” by one

or more Defendants, sometimes including Defendant Parker. Compl. ¶¶ 12, 17, 20, 24, 34, 40,

56. These claims implicate provisions of both the CBA and the Supplemental Agreement, each

of which was negotiated between Plaintiff’s former employer, CMTM, and his former Union.

Plaintiff alleges that the Supplemental Agreement “causes an employee to falsely believe that

they cannot challenge the discipline imposed by the Company,” and that the employer breached

the contract in conducting its investigation of on-duty cell phone usage. Compl. ¶¶ 15, 34.

Additionally, Plaintiff states that a breach of company policy by his former employer rendered

the contract unenforceable, though he alleges no facts to support this legal conclusion. Compl.

¶ 56.

        The CBA between employer and union governs the terms and conditions of employment,

including discipline and discharge. Plaintiff has no right to these terms of employment absent

the CBA, and the Court must interpret these contract provisions in deciding Plaintiff’s claims of

breach. Because state law contract claims depend on the CBA, the LMRA preempts them. See

DiGiantommaso v. Globe Newspaper Co., Inc., 632 F. Supp. 2d 85, 89, 91 (D. Mass. 2009)

(dismissing implied breach-of-contract claims as preempted by LMRA, where claims ultimately

require court to interpret CBA).      “If a breach of contract claim depends substantially on

interpretation of a CBA, the claim can either be treated as one brought pursuant to the LMRA or

must be dismissed as preempted.” Cavicchi v. Raytheon Co., 16 F. Supp. 3d 4, 8 (D. Mass.




                                                   13
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 14 of 19



2014). Because Plaintiff’s hybrid Section 301 claim is untimely, as discussed above, the state

law claims that are preempted by the LMRA must also be dismissed.

       Plaintiff does not allege the existence of a contract between himself and Defendant

Parker. The only contract that governed Plaintiff’s employment at CMTM was the collective

bargaining agreement between CMTM and the Union. Plaintiff was a member of the Union

throughout his employment at CMTM. Compl. ¶¶ 1-7. Because Plaintiff’s breach-of-contract

claims are “substantially dependent on analysis of a collective-bargaining agreement,” Section

301 both governs and preempts them. See Lingle, 486 U.S. at 410 n.10 (quotation omitted).

       It would require interpretation of the collective bargaining agreement to resolve any

claim that Defendant Parker—who is not a party to the CBA—breached the contract between

employer and Union. As such, Section 301 of the LMRA preempts Plaintiff’s claims for breach

of contract and breach of “policy” as to Defendant Parker, and Court should dismiss them.

               2.      The LMRA Preempts Plaintiff’s Claims for Fraud (Count One),
                       Tortious Interference with Employment (Count Two), and
                       Entrapment and Enticement (Count Three).

       Plaintiff’s claims for fraud, tortious interference, entrapment, and enticement require

interpretation of the CBA, and the LMRA therefore preempts them. Compl. ¶¶ 10-15, 19-20, 21-

29.   The Complaint alleges Defendant Parker “intentionally interfered” with Plaintiff’s

employment relationship, though his role in doing so is not stated. See Compl. ¶ 11. Each of

these claims relates to Plaintiff’s dismissal for use of a personal cell phone while on duty and his

inability to challenge the discipline that was issued as a result. This would again require the

Court to interpret contract provisions in the CBA as well as the Supplemental Agreement

between the employer and union. “[A] claim for intentional interference is preempted to the

extent that a court must determine whether there was an underlying breach of contract, and in

doing so interpret the collective bargaining agreement.” Rundle v. Merrimack Valley Hosp., 45



                                                14
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 15 of 19



F. Supp. 3d 137, 155 (D. Mass. 2014) (citing Magerer v. John Sexton & Co., 912 F.2d 525, 529

(1st Cir. 1990)). The LMRA once again preempts Plaintiff’s claims.

        Having failed to state each claim with specificity as to Defendant Parker, federal labor

law also preempts Plaintiff’s claims for fraud, tortious interference, and “entrapment,

enticement” , to the extent that any such cause of action 9 exists. See BIW Deceived, 132 F.3d at

827 (noting preemption of claims for “fraudulent misrepresentation, fraud in the inducement,

infliction of emotional distress,” and other torts). “Pre-emption by federal law cannot be avoided

by characterizing [negligence] pursuant to the terms of the collective-bargaining contract as a

state-law tort.” Id. at 833 (quoting United Steelworkers v. Rawson, 495 U.S. 362, 371-72

(1990)). The LMRA preempts all state law torts relating to Plaintiff’s employment relationship,

as governed by the collective bargaining agreement between employer and Union.

                3.      Plaintiff Cannot Avoid Preemption by Artful Pleading.

        Plaintiff claims the scope of his Complaint to be “much broader” than a hybrid claim

under Section 301, to which the fatal six-month statute of limitations applies. Compl. ¶ 50.

However, such pleading is improper because Plaintiff’s claims undoubtedly require

interpretation of the CBA and are accordingly preempted by Section 301. See Cavallaro, 678

F.3d at 5 (“The interrelationship of the state law claims and a CBA cannot be avoided merely by

refusing to identify the CBA in the complaint and citing the well pleaded complaint rule.”)

Plaintiff cannot defeat federal jurisdiction simply by asserting federal claims under the guise of

state law. The Court rejects this “artful pleading doctrine” as a means to avoid preemption by

the LMRA. See BIW Deceived, 132 F.3d at 831.

9
  Entrapment is a defense in a criminal action, and Massachusetts law does not provide for an independent
cause of action for this claim. Because Plaintiff raises Count II as “entrapment, enticement,” both claims
are regarded here as akin to inducement. Massachusetts courts have held that knowing inducement of a
third party to breach a contract is an element of unlawful interference. See Draghetti v. Chmielewski, 416
Mass. 808, 816 (1994).



                                                   15
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 16 of 19



        Similarly, Plaintiff cannot disguise his state-law claims by alleging violations of the Fifth,

Sixth, and Fourteenth Amendments to the United States Constitution. Compl. ¶ 1. Plaintiff’s

allegations of infringement upon his rights under the Sixth Amendment (Count Four) rest on the

Court’s interpretation of the Supplemental Agreement as well as the disciplinary process

afforded him by the collective bargaining agreement. Compl. ¶¶ 33-37. Again, Plaintiff’s claim

requires the Court to analyze the CBA, and the LMRA thus preempts it.

        E.     Plaintiff’s Constitutional Claim (Count Three) Fails to State a Claim Upon
               Which Relief May Be Granted.

        Individuals and private entities are not normally liable for the violation of rights secured

by the United States Constitution. See Lugar v. Edmondson Oil Co., 457 U.S. 922, 946 (1982).

A plaintiff alleging constitutional violations must show that the actions complained of are “fairly

attributable” to the government. See Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982). This,

Plaintiff cannot do. Even significant public funding of a private employer is insufficient to

render its employment decisions state action.         See Id. at 842-43 (affirming dismissal of

constitutional claims brought by discharged private school teacher under 42 U.S.C. § 1983).

Similarly, a private entity performing “a function which serves the public” is insufficient to make

its acts state action.   Id. at 842; see Rockwell, 26 F.3d at 260-61 (affirming dismissal of

constitutional claim against individual physician-defendants unaffiliated with state institution).

        Plaintiff makes no claims as to Defendant Parker that are attributable to government

action. Where no facts are alleged to state a claim of action under color of law, Plaintiff’s claims

of constitutional violations must be dismissed. See Count Three (Sixth Amendment); see also

Compl. ¶¶ 15, 36, 45, 49 (alleging constitutional violations within Counts One and Four through

Six).




                                                 16
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 17 of 19



       F.      Plaintiff’s Title VII Claim (Count Six) Must Be Dismissed.

               1.      There Is No Individual Liability Under Title VII.

       Plaintiff’s Title VII claim against Defendant Parker must be dismissed because there is

no individual liability under Title VII. “[P]ersonal capacity suits against individual supervisors

are inappropriate under Title VII.” Fantini v. Salem State Coll., 557 F.3d 22, 30 (1st Cir. 2009)

(quoting Haynes v. Williams, 88 F.3d 898, 901 (10th Cir. 1996)). Even if Plaintiff had alleged

particular facts sufficient to state a claim upon which relief may be granted, his claim against

Defendant Parker must be dismissed because there is no individual liability under Title VII.

               2.      Plaintiff’s Failure to Exhaust His Administrative Remedies Bars His
                       Title VII Claim as to Defendant Parker.

       Even if Title VII did provide for individual liability—which it does not—Plaintiff’s claim

is barred as to Defendant Parker because Plaintiff failed to exhaust his administrative remedies

before filing this Complaint. “[I]t is well-settled that an employee alleging discrimination must

file an administrative charge with the EEOC or with a parallel state agency before a civil action

may be brought.” Thornton v. UPS, Inc., 587 F.3d 27, 31 (1st Cir. 2009). Then, an employee

plaintiff may not bring a claim under Title VII in court without first receiving a notice of right to

sue from the EEOC. Franceschi v. VA, 514 F.3d 81, 85 (1st. Cir. 2008) (citing 42 U.S.C. §

2000e-5(f)(1)); 29 U.S.C. § 626(e). Upon receiving such notice, the employee has 90 days to sue

in federal court. See Franceschi, 514 F.3d at 85; 29 U.S.C. § 626(e). The failure to exhaust this

administrative process "bars the courthouse door." Franceschi, 514 F.3d at 85 (citing Bonilla v.

Muebles J.J. Alvarez, Inc., 194 F.3d 275, 278 (1st Cir. 1999). Here, Plaintiff makes no allegation

of receipt of a notice of right to sue prior to filing his Complaint. Thus, he cannot demonstrate

that he has exhausted his administrative remedies and such a claim is barred.




                                                 17
        Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 18 of 19



               3.     Plaintiff Has Not Stated His Claim With Particularity.

       Title VII of the Civil Rights Act of 1964 prohibits an employer from taking adverse

employment actions based on an employee’s “race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a). Here, the Complaint alleges discrimination under Title VII but fails to

allege any facts whatsoever regarding wrongful conduct based on his race, color, religion, sex, or

national origin. Having failed to state Plaintiff’s claim of discrimination with any particularity,

this claim (Count Six) must be dismissed.

       G.      Plaintiff’s Additional Claims Must Be Dismissed for Failure to State a Claim.

       The first paragraph of the Amended Complaint contains a list of statutes allegedly

violated by one or more Defendants, some of which are not incorporated elsewhere in the

Complaint.    To the extent that Plaintiff can be construed to have raised claims under the

Massachusetts Civil Rights Act, M.G.L. ch. 12, § 11H, or conspiracy against rights, 18 U.S.C. §

241, these claims must be dismissed for failure to state them with particularity—or to state them

at all. Neither allegation appears beyond a list of statutes on the first page of the Complaint.

Plaintiff has not alleged any action by Defendant Parker related to either M.G.L. ch. 12 or 18

U.S.C. § 241 and therefore was not given fair notice of any claims brought.

III.   CONCLUSION

       For the foregoing reasons, Defendant James Parker respectfully requests that the Court

issue an order granting its motion to dismiss Plaintiff’s Amended Complaint pursuant to Fed. R.

Civ. P. 12(b)(6).




                                                18
         Case 4:18-cv-40202-TSH Document 37 Filed 03/25/19 Page 19 of 19




                                                   Respectfully submitted,

                                                   JAMES PARKER

                                                   By his attorneys,


                                                   /s/ Siobhan M. Sweeney
                                                   Siobhan M. Sweeney (BBO #562118)
                                                   Hilary K. Detmold (BBO #688880)
                                                   LITTLER MENDELSON, P.C.
                                                   One International Place
                                                   Suite 2700
                                                   Boston, MA 02110
                                                   Phone 617.378.6000
                                                   Fax 617.737.0052
                                                   ssweeney@littler.com
                                                   hdetmold@littler.com
March 25, 2019



                                   CERTIFICATE OF SERVICE

        I, Siobhan M. Sweeney, hereby certify that on this 25th day of March, 2019, the foregoing

Defendant James Parker’s Memorandum of Law in Support of Motion to Dismiss Amended

Complaint was filed electronically through the Court’s ECF system, is available for viewing and

downloading from the ECF system, will be sent electronically to registered participants

identified on the Notice of Electronic Filing, and will be sent via first-class mail to all non-

registered participants identified on the Notice of Electronic Filing, including by first-class mail

and regular email to:

Raymond R. Mason, Sr.
5 Monticello Drive, West
Worcester, MA 01603
Ceceliamason@yahoo.com


                                                     /s/ Siobhan M. Sweeney
                                                     Siobhan M. Sweeney
FIRMWIDE:163166789.3 070993.1134




                                                19
